Per Curiam.

The case has been submitted on respondents’ motion to dismiss the appeal on the ground that the questions raised are moot. It appearing that relators have been permitted to make and have made inspection of various public books and public records of the board, they have received the relief prayed for in their petition and the questions raised have become moot. Therefore, the motion to dismiss is sustained and the appeal is dismissed on authority of Minor v. Witt, City Clerk, 82 Ohio St., 237, 92 N. E., 21.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Matthias, Bell, Herbert and Peck, JJ., concur.